Citation Nr: 1021390	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the cervical and lumbar spine.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and February 2009 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board issued a decision denying service connection for 
degenerative disc disease of the cervical and lumbar spine in 
October 2006.  In January 2009, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision.  This matter was remanded in August 2009 for 
further development.  

Entitlement to service connection for headaches and 
depression was denied by way of a February 2009 rating 
decision.  A notice of disagreement was received in March 
2009, a statement of the case was issued in December 2009, 
and the Board construes the Veteran's February 2010 
correspondence as a substantive appeal.

In July 2009, the Veteran requested a videoconference hearing 
before the Board.  However, he withdrew that request by way 
of a February 2010 correspondence.  

The issues of service connection for headaches and for 
depression are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.




FINDINGS OF FACT

1.  By way of a November 1970 rating decision, the RO denied 
the Veteran's claim for an injury to his neck; the Veteran 
did not file a timely notice of disagreement.  

2.  Certain evidence received since the November 1970 
decision is new and raises a reasonable possibility of 
substantiating the claim.	

3.  Degenerative disc disease of the cervical and lumbar 
spine was not manifested during the Veteran's active duty 
service or for years after service, nor is it otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The November 1970 RO rating decision which denied the 
Veteran's claim for a neck injury is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Certain evidence received since the November 1970 
decision is new and material; accordingly, the claim for 
service connection for degenerative disc disease of the 
cervical and lumbar spine, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Degenerative disc disease of the cervical and lumbar 
spine was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2002.  A September 2008 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although 
no pre-adjudication notice was sent with regard to the manner 
of assigning a disability evaluation and effective date, 
there is no prejudice to the Veteran in light of the fact 
that the following denial of the underlying service 
connection claim renders those downstream issues moot. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO failed to 
furnish the appellant with an adequate notice letter.  
However, in light of the Board's decision to reopen the 
claim, such error is rendered moot.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in November 1970, April 2003, and 
September 2009, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the cervical spine and 
lumbar spine issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant 
has not contended otherwise.  

Additional assistance to the Veteran in connection with the 
headache and depression issues is addressed in the remand 
section of this decision. 

Degenerative disc disease 

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The evidence on record at the time of the November 1970 
denial included the service treatment records, and a November 
1970 VA examination report that showed no disability to the 
cervical spine.  

The basis for the November 1970 denial was the lack of any 
findings in the service medical records or at the Veteran's 
November 1970 examination.  He had no findings in service, no 
current findings, and no nexus opinion linking a current 
disability to service.  

Evidence submitted since the November 1970 rating decision 
includes VA outpatient treatment reports; additional letters 
from the Veteran; a September 2009 VA examination report in 
which the Veteran was diagnosed with cervical spine 
degenerative disease, C4-5, C5-6, and C6-7; lay statements 
from the former soldiers, a former employer, sister, etc.; a 
private examination report dated February 2010 in which the 
examiner (Dr. Bush) attributed the Veteran's cervical spine 
disability to service; and testimony from the Veteran at a 
June 2006 Board hearing.                          

The Board notes that in an April 2004 rating decision, the RO 
denied the current claim on a de novo basis.  Although the RO 
did not explicitly reopen the claim, the denial on a de novo 
basis implies that the RO considered the claim reopened.  
Despite the determination made by the RO to reopen the claim, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

The Board notes that this newly submitted evidence is new in 
that it is not duplicative.  The bases of the prior denial 
were that there were no findings in the service treatment 
records and no current findings (on the November 1970 
examination).  The Board notes that the new evidence reflects 
that the Veteran does have a current spine disability.  Such 
evidence is new and material when considered in light of the 
prior final decision.  Accordingly, the claim is reopened.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran testified at a November 2003 RO hearing.  He 
stated that he injured his back and neck in a car accident in 
February 1970.  He admitted that he has been in several 
subsequent automobile accidents over the years and that it 
was only recently that someone pointed out "that the accident 
while I was in service could have been the trigger point for 
some medical problems that cropped up later."  He submitted a 
photograph of himself wearing a neck brace.  The photograph 
is undated but it allegedly was taken upon separation from 
service in 1970.

The Veteran also testified at a June 2006 Board Hearing.  He 
stated that he received post service treatment for a bad neck 
and bad back in 1974.  

The Veteran's service treatment records show no evidence of 
treatment of the back or neck.  In a February 1970 report of 
Medical History completed by the Veteran, he indicated (by 
checked box) that he did not experience recurrent back pain; 
arthritis or rheumatism; or bone, joint or other deformity.  
However, he indicated that he wore a brace or back support 
and that he strained his neck/back in February 1970.  The 
Veteran's February 1970 separation examination showed a 
clinical normal spine.

In June 1970, the Veteran filed a service connection claim 
for several disabilities, including a neck disorder due to an 
automobile accident.  In connection with this claim, the 
Veteran underwent a VA examination in November 1970.  The 
examiner noted that "Special attention was paid to the 
cervical spine.  He can forward flex it, extend it, 
hyperextend it without difficulty, turn from side to side 
without difficulty.  There is no pain to palpation in the 
cervical spine and no crackling noted.  Also, no abnormality 
of any of the ribs."  X-ray of the cervical spine showed no 
evidence of deformity or subluxation.  The disc spaces were 
reported to be maintained.  The radiological impression was 
normal cervical spine. 

A February 2003 letter from Dr. Strickland states that the 
Veteran was under his care since 1974 and that he treated the 
Veteran for hypertension and other medical conditions.  He 
recalled that in the late 1970s, the Veteran was in an 
automobile accident.  He also noted that the Veteran was 
involved in a motorcycle accident in 1984.  He stated that 
both of these conditions aggravated preexisting degenerative 
disc disease that probably had its onset while the Veteran 
was in the Army.

Dr. Strickland submitted a second correspondence (dated 
November 2003) in which he stated that his medical records 
have been lost and misplaced over the years, and that the 
Veteran's recollection is as good or better than his own.  He 
does remember that he treated the Veteran since the early 
1970s for systemic arterial hypertension coexisting with 
episodes of anxiety, status post motor vehicle accident as 
well as a motorcycle accident.

The record includes treatment records dated September 2000.  
At that time, the Veteran sought treatment for headaches from 
Dr. Wright.  He noted that the Veteran was experiencing 
problems predominantly in the shoulder and neck and up in the 
temples.  Past history and review of symptoms was positive 
for headaches and persistent neck pain.  Dr. Wright was of 
the impression that the headaches were tension muscular.  He 
recommended a cervical spine x-ray.  

Other post service medical records include an August 2001 
cervical spine MRI that revealed evidence of degenerative 
disc disease mid and lower spine with some mild associated 
foraminal stenosis and spinal canal stenosis.

Dr. Wright submitted an April 2003 correspondence in which he 
noted the results of the MRI.  He also stated that 
"additional history obtained in our office included a 
motorcycle accident in 1984 and an injured neck in 1977."

The Veteran submitted a November 2003 letter in which he 
noted that Dr. Wright informed him that he cannot include any 
mention of a 1970 accident, since the Veteran never informed 
him of that accident.  The Veteran then stated that "At that 
time, I had honestly forgotten about the 1970 accident and 
the possibility that it could contribute to my headaches."

A VA examination report dated April 2003 notes that the 
Veteran has been in multiple accidents over the years; and 
that for the last many years, he has had significantly 
worsening neck pain.  The examiner diagnosed him with 
multilevel cervical degenerative disc disease from C4-C7; 
cervical spondylosis; and cervical radiculopathy, left 
neurologically intact.  There was no further discussion of 
the various motor vehicle accidents or the etiology of the 
Veteran's disabilities.

At the Veteran's Board Hearing, he submitted a statement from 
his former employer.  In it, the Veteran asked the employer 
if he recalled that in July 1970, he suffered from terrible 
headaches; and that he would have to rub Icy/Hot on his 
forehead and neck.  The employer stated in toto "I do 
remember those times and the thing we did to work around it."

The Veteran submitted a November 2006 lay statement from J.S. 
in which she stated that when the Veteran returned from 
Germany, "he was still in back shape from a wreck he was in 
there."  She stated that the VA gave him Valium for his 
severe headaches and neck pain.

The Veteran also submitted a January 2008 correspondence from 
Dr. Simone in which he stated that "review of records 
provided to me by [the Veteran] notes that while serving in 
the military that he did injure his neck.  Indeed I have 
noted a photo of [the Veteran] while in a military uniform 
wearing a neck collar.  According to [the Veteran], this 
occurred about and around February 1970 while in Nuremberg, 
Germany."  

The evidence includes a February 2008 statement from fellow 
soldier R.C.G., who stated that he was stationed with the 
Veteran in Germany.  He reported that he does not remember 
the Veteran's accident; but he does remember that the Veteran 
was in a neck brace for some period of time prior to his 
discharge.  

E.J.M., in an October 2008 statement, reported that the 
Veteran worked for his family's company from July 1970 to May 
1977.  He states that he remembers that the Veteran treated 
his head and neck pain with Icy Hot, and that he acquired the 
nickname "Squirrel" due to the drug (Valium) overdose 
prescribed by the VA to treat his pain.  

The Veteran underwent a VA examination in September 2009.  
The examiner reviewed the Veteran's claims file in 
conjunction with the examination; and he accurately 
summarized the findings in the service treatment records and 
the November 1970 VA examination.  

The Veteran stated that upon leaving the military, he worked 
as a wrecker for seven years and sustained and accident that 
caused him to be fired.  He stated that he currently 
appraises automobile accidents; and that his neck and back 
conditions do not interfere with his ability to perform his 
job.  He reported that he originally injured his neck in 
January 1970, and that he was seen in the clinic and given a 
plastic collar.  He was apparently told that he had to return 
to work because his job was critical to the maintenance of 
tanks.  He stated that he returned to work despite the pain, 
and that he was given over the counter medication until he 
separated from service a year later.  He stated that he had 
no significant treatment for his neck until 2000, at which 
time he underwent x-rays and an MRI.  He stated that his neck 
causes him discomfort which is aggravated by driving and 
other activities that require movement of the neck.  He 
reported that he has not had surgery on his neck; but that he 
has been going to the pain clinic.  There is no history of 
flare-ups or incapacitating episodes during the past 12 
months.  

The Veteran reported that he injured his low back in the same 
January 1970 accident, although the examiner noted that there 
is no record of the accident or any treatment of the low 
back.  He noted that mention of back pain does not occur in 
the records until recently.  The Veteran reported pain in the 
middle of the back that radiates to the buttocks and down the 
outside of his legs and knees.  His back does not hurt on a 
daily basis.  Pain is present from time to time and is 
aggravated by 
sudden movement.  There were no flare-ups or incapacitating 
episodes in the past 12 months.  He has been treating his 
back with medication (including epidural injections).  

The examiner noted that there is evidence of a neck injury in 
service; but that there did not appear to be any sequelae 
inasmuch as his neck was deemed normal in November 1970.  
After discharge, the Veteran worked as a wrecker and as a 
truck driver; and he sustained an accident that required him 
to wear a neck brace again.  The examiner noted that after 
discharge from service, the Veteran was able to carry out a 
stressful, and gainful occupation, and had further injuries 
to his neck.  He opined that it was less likely than not that 
the Veteran's current cervical spine disability was caused by 
any incident of military service.  Regarding the Veteran's 
low back, the examiner noted that there is nothing in the 
service treatment records indicating a low back disability.  
He opined that it was less likely than not the Veteran's low 
back disability was caused by any incident of military 
service.  

The Veteran underwent an examination by Dr. Bush in February 
2010.  Dr. Bush thoroughly summarized the evidence in the 
Veteran's claims file.  Regarding the issue of a possible 
nexus between the Veteran's service and his current 
disabilities, he stated that "As noted in this report, there 
is sufficient evidence to find such a Nexus, notwithstanding 
the occurrence of injuries subsequent to the in-military 
motor-vehicle-accident in 1970.  These medical maladies have 
left [the Veteran] with severe functional impairments.  
Regarding the temporal relationship between the initial 
injury and the development of spinal symptoms, it is not 
uncommon for there to be some degree of delay between an 
injury and the full clinical expression of its sequelae."  
He further stated that "Within a reasonable degree of 
medical certainty, [the Veteran's] current musculoskeletal 
maladies, GERD and depression are proximately related to the 
accident that occurred while in military service."     



Analysis

Although medical records documenting treatment for an 
inservice neck injury related to a motor vehicle accident are 
not included in the service records, the overall evidence 
persuasively shows that the Veteran did in fact injure his 
neck due to such an accident, apparently in early 1970, just 
a few months before his discharge.  In this regard, it is 
notable that discharge examination included mention of a neck 
brace.  It is also notable that the Veteran in fact filed a 
claim for VA benefits based on an inservice neck injury in 
June 1970.  The fact of an inservice motor vehicle accident 
and resulting injury to the neck is therefore conceded. 

The record also includes medical evidence of current cervical 
and lumbar spine disability; thus, the fact of current 
disability is also show.  The underlying question is whether 
the current disability is causally related to the inservice 
injury to the neck.  

The Board believes that the most compelling items of 
contemporaneous evidence are the report of February 1970 
separation examination and the report of VA examination in 
November 1970.  These medical reports document the Veteran's 
physical status for the several month period after the 
inservice accident.  Significantly, both reports show that in 
the opinions of medical examiners, there were no residuals of 
the injury to warrant a diagnosis of disability.  These items 
of evidence are highly probative to the question of whether 
the inservice injury resulted in any chronic disability.  It 
is even more significant that the November 1970 examination 
(conducted for the express purpose of ascertaining whether 
there was disability of the neck as claimed by the Veteran at 
that time).  This examiner found no clinical evidence of 
neck/cervical spine disability.  Moreover, radiological 
testing of the cervical spine revealed no abnormalities.  The 
totality of this evidence persuasively shows that there was 
no neck/cervical spine disability within 10-11 months of the 
inservice accident.  

Against the backdrop of the 1970 medical findings, the Board 
notes that subsequent evidence suggests post-service 
accidents which resulted in injury to the neck/spine area.  
In this regard, the Board notes that the Veteran's primary 
physician (Dr. Strickland) has stated that he began treating 
the Veteran in 1974, but that all of his medical records were 
lost or misplaced.  He recollects that he treated the Veteran 
for back and neck pain in the late 1970s, in conjunction with 
an automobile accident.  He further recalls that the Veteran 
was involved in a motorcycle accident in 1984. Dr. Strickland 
opined that the degenerative disc disease had its origins 
while the Veteran was in the U.S. Army.  However, Dr. 
Strickland does not offer any persuasive rationale.  It 
appears that he was relying on history furnished by the 
Veteran, and he did not address the normal findings on two 
separate examinations in 1970, just months after the 
inservice accident.  The Board finds Dr. Strickland's opinion 
to be entitled to little weight. 

Likewise, Dr. Wright began treating the Veteran in September 
2000 for headaches that he opined were the result of muscle 
tension (predominantly in the shoulder and neck).  He 
indicated that his office records reflect the Veteran's 1977 
and 1984 motor vehicle accidents.  However, he noted that the 
Veteran failed to report any in service injury.  The Veteran 
admitted in a November 2003 correspondence that he failed to 
mention the alleged accident to Dr. Wright, and stated that 
"at that time, I had honestly forgotten about the 1970 
accident."  This comment by the Veteran in itself suggests 
that he had not been suffering any continuity of symptoms 
since service as it would be reasonable to assume that he 
would have voiced such a continuing problem since service to 
the physician.  

The record also includes two conflicting medical opinions, 
both offered almost forty years after the inservice accident.  
With regards to the conflicting opinions of Dr. Bush and the 
September 2009 VA examiner, the Court has held that the Board 
must determine how much weight is to be attached to each 
medical opinion of record.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the  merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In this case, the Board finds that there are substantial and 
significant factors which favor the valuation of the VA 
medical opinion over the opinion of the private physician.

Although Dr. Bush provided a very thorough and detailed 
summation of the medical evidence along with current 
findings, the conclusion appears to be based on a finding of 
a general possibility that the inservice accident resulted in 
the Veteran's current disability.  Dr. Bush did appear to 
recognize that there were no residuals for several months 
after the accident as he commented that it was not unusual 
for there to be some delay between an injury and clinical 
expression of the sequelae.  However, the 2009 VA examiner 
appeared to find it very significant that the two 1970 
examinations found no clinical evidence of pertinent 
disability.  Moreover, the Board notes again that there was 
no radiological evidence in November 1970, a number of months 
after the injury.  

Dr. Bush also recognized subsequent injuries, but he did not 
provide any reason as to why the Veteran's current disability 
is related to the alleged in-service accident as opposed to 
the subsequent accidents.  The 2009 examiner, on the other 
hand, specifically noted that the Veteran apparently had no 
continuing problems and was able to carry on a demanding 
occupation after the service accident.  

The record shows several post-service injures and the Veteran 
does not contend otherwise.  The Board acknowledges that it 
is indeed possible for an individual to have several injuries 
over time to the same area, but it is critical to note that 
in the present case the preponderance of the evidence is 
against a finding that the inservice injury resulted in any 
chronic disability.  Again, the November 1970 examination was 
for the specific purpose of ascertaining whether there was 
any residual disability related to the inservice injury.  No 
such residual disability was shown by either clinical and x-
ray findings.  The record persuasively shows that the 
Veteran's current disability was more likely due to 
subsequent post-service injuries. 

In this case, the preponderance of the evidence does not 
support the Veteran's contention that his alleged in service 
accident was a "trigger" for disabilities incurred later in 
life.  He admitted at his November 2003 RO hearing that the 
possibility of such a nexus occurred to him only recently.  

The Board views the Veteran's statements and testimony 
regarding the inservice injury to be credible and consistent 
with the overall evidence.  However, to the extent that he is 
claiming that he had continuing neck/spine problems since the 
inservice injury, such statements are inconsistent with the 
evidence of record.  

This is a case where the Veteran did suffer an injury to the 
neck area during service followed by other post-service 
injuries to the same basic area.  The preponderance of the 
evidence is against a finding that the Veteran's current 
disability is causally related to the inservice injury.  The 
medical evidence contemporaneous to service together with the 
overall post service evidence more persuasively supports the 
September 2009 conclusion of the VA examiner.  

As the preponderance of the evidence weighs against the 
Veteran's claim.  As such, the benefit-of-the-doubt doctrine 
does not apply, and the claim for service connection for 
degenerative disc disease of the cervical and lumbar spine 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).




ORDER

Service connection for degenerative disc disease of the 
cervical and lumbar spine is not warranted.  To this extent, 
the appeal is denied. 


REMAND

With regard to the headache and depression issues, the Board 
believes additional development in the form of VA examination 
with opinions is appropriate, especially in light of the fact 
that a secondary theory of service connection is raised by 
the record.  Although the above decision denies service 
connection for degenerative disc disease of the cervical and 
lumbar spine, the Board notes that service connection has 
already been established for the following:  hypertension; 
coronary artery disease associated with hypertension; 
tinnitus; and, bilateral hearing loss.  Additionally, there 
is at least one item of lay evidence suggesting the onset of 
headaches immediately after the Veteran's discharge from 
service.  Under these circumstances, such examination is 
warranted. 

Accordingly, the case is hereby REMANDED for the following:

1.  The Veteran should be scheduled for 
appropriate VA neurological and 
psychiatric examinations to determine the 
nature and etiology of the claimed 
headaches and depression.  It is 
imperative that the claims file be made 
available to the examiners for review.  
Any medically indicated special tests 
should be accomplished.  

     The neurological examiner should 
clearly report the medical diagnosis for 
any current chronic headache disorder and 
then respond to the following:

     a)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that current chronic headache disability 
is causally related to the Veteran's 
service?  

     b)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that current chronic headache disability 
is proximately due to any service-
connected disability (hypertension, 
coronary artery disease associated with 
hypertension,  tinnitus, and/or bilateral 
hearing loss)?

     c)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that current chronic headache disability 
has been aggravated by any service-
connected disability (hypertension, 
coronary artery disease associated with 
hypertension,  tinnitus, and/or bilateral 
hearing loss)?

A rationale should be furnished for all 
such opinions. 

The psychiatric examiner should clearly 
report the medical diagnosis for any 
current psychiatric disability (claimed 
as depression) and then respond to the 
following:

     d)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that current psychiatric disability 
(claimed as depression) is causally 
related to the Veteran's service?  

     e)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that current psychiatric disability 
(claimed as depression) is proximately 
due to any service-connected disability 
(hypertension, coronary artery disease 
associated with hypertension,  tinnitus, 
and/or bilateral hearing loss)?

     f)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that current psychiatric disability 
(claimed as depression) has been 
aggravated by any service-connected 
disability (hypertension, coronary artery 
disease associated with hypertension,  
tinnitus, and/or bilateral hearing loss)?

A rationale should be furnished for all 
such opinions.

2.  In the interest of avoiding further 
remand, the RO should review all medical 
opinions obtained to ensure that they are 
responsive to the posed questions and 
supported by an adequate rationale. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and adjudicate the issues 
of service connection for headaches and 
for depression under both direct and 
secondary theories of service connection.  
The Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


